ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 23, 1968 (212 So.2d 920) affirming the summary final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 30, 1969 (226 So.2d 100) and mandate dated September IS, 1969, now lodged in this court, quashed this court’s judgment of affirmance;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on August 28, 1968 is withdrawn, the opinion and judgment of this court filed July 23, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary final judgment of the circuit court appealed from in this cause is reversed and the cause is remanded for further proceedings not inconsistent with the said opinion and judgment of this court. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).